Citation Nr: 1008626	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-29 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach disorder.

2.  Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a November 2008 
videoconference hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the record.  
The Board denied the claim in a January 2009 decision.  The 
Veteran appealed the adverse Board decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  Before the Court 
issued a decision, the Veteran and the Secretary of VA agreed 
to a Joint Motion for Remand.  In September 2009, the Court 
issued an order vacating the January 2009 Board decision and 
remanding the claim to the Board for compliance with the 
Joint Motion instructions.  

The Board notes that the January 2009 Board decision also 
remanded the issues of entitlement to higher ratings for 
service-connected fibromyositis of the right scapular area 
and right shoulder girdle and for scarring of the macula of 
the right eye for additional development.  The record now 
before the Board does not show whether all of the action 
requested in that remand has been completed, or that the 
appeal has been returned to the Board for a decision 
concerning those two issues.  Consequently, the Board will 
not address these two issues in this decision. 

The reopened claim for service connection for a stomach 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1993 rating decision denying service 
connection for a hiatal hernia is final.  

2.  The Veteran's additional lay statements and records of 
medical treatment regarding a continuity of stomach problems 
since military service are new and material evidence.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying service 
connection for a hiatal hernia is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for a stomach disorder.  38 
U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not later be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The last disposition of the claim for service connection for 
a gastrointestinal disorder prior to the August 2005 claim 
for service connection for a "stomach condition" is the 
September 1993 rating decision in which the RO concluded that 
additional evidence was new, but not material, and did not 
reopen a claim for service connection for hiatal hernia.  The 
Veteran did not file a timely appeal, and the decision became 
final.  38 U.S.C.A. § 7105(c).  The Veteran filed an August 
2005 petition to reopen the claim for new and material 
evidence.  

The evidence prior to the September 1993 RO decision included 
private medical records, VA treatment records, dated from 
1976 through 1991, and service treatment records.  These 
records did not show a nexus between the Veteran's current 
stomach disorders and his active service.  The Veteran also 
testified in April 1980 that he was placed on a bland diet in 
service and given Maalox in service, and that he had been 
taking Maalox "from that time on."  He also testified that, 
after his discharge from service in December 1970, he began 
receiving treatment at a VA facility in 1971 for his stomach 
and had received on-going treatment until 1979.

Evidence received since the September 1993 RO decision 
includes updated VA treatment records showing continuing 
treatment for stomach disorders and lay statements by the 
Veteran.  Specifically, the Veteran asserts a continuity of 
symptomatology of stomach problems beginning in active 
service.  38 C.F.R. § 3.303(b).  

The Board finds that the evidence submitted since the 
September 1993 RO decision is new and material.  38 C.F.R. § 
3.156(a).  For the purposes of reopening, the Board must 
presume these items of evidence are credible.  See Justus, 
supra.  The VA treatment records showing continuing treatment 
for stomach disorders and the Veteran's additional lay 
statements concerning continuity of symptoms submitted since 
September 1993 are new, in that they were not previously 
considered, and they are material as to showing a stomach 
disorder that may be related to service - an element missing 
in the last final prior denial.  Since new and material 
evidence has been received, the Board grants the petition to 
reopen to this extent only.  As discussed below, additional 
development of the evidence to support the reopened claim is 
needed.

As the Board's present determination is fully favorable to 
the Veteran, an inquiry as to whether VA fulfilled its duties 
to notify and assist is not necessary at this juncture.  
38 C.F.R. § 3.159. 


ORDER

The petition to reopen a claim of service connection for a 
stomach disorder is granted, to this extent only.


REMAND

The issue of service connection for a stomach disorder is 
remanded for additional development.  The record indicates 
that there may be outstanding medical records, and the Board 
finds that a VA examination is necessary.   

The Veteran submitted an April 2009 authorization and consent 
for release of records from Temple University Health Systems.  
The RO must contact this healthcare provider and request all 
records pertaining to the Veteran.  All correspondence and 
any medical records generated must be incorporated into the 
record.  

Throughout the record, the Veteran asserts that his stomach 
disorders started in-service and have continued to the 
present time.  The medical record includes extensive 
treatment for stomach related complaints. 

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

The three elements listed in 38 C.F.R. § 3.159(c)(4) are met 
by the Veteran's statements concerning stomach symptoms in 
service and thereafter, and post service medical evidence of 
extensive treatment for stomach disorders.  There is no 
medical evidence suggesting a nexus between the in-service 
complaints and medical findings and the Veteran's present 
stomach disorders.  Consequently, the Veteran should be given 
an examination to determine whether he has a current stomach 
disorder related to any incident during his active military 
service.  

Accordingly, the case is REMANDED for the following action:

1. Contact Temple University Health 
Systems for the Veteran's treatment 
records.  As the April 2009 authorization 
is out of date, provide the Veteran with 
another authorization form for the release 
of records.  Incorporate all 
correspondence and any records generated 
into the claims file.  


2.  After associating any Temple 
University Health Systems treatment 
records into the claims file, schedule the 
Veteran for a VA examination.  The claims 
file will be made available for the 
examiner to review, and the examiner must 
indicate receipt and review of the claims 
file in any report generated.  The 
examiner is directed to interview the 
Veteran and perform a clinical 
examination.  All necessary tests and 
studies must be conducted.  The examiner 
must state all present stomach disorders.

For each stated stomach disorder, based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner must provide a medical opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) the in-service complaints of 
indigestion and heartburn were the initial 
manifestations of the present stomach 
disorder or whether the present stomach 
disorder is otherwise etiologically 
related to active military service.     

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


